Citation Nr: 1105251	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  04-38 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, 
for disability of the right hand and forearm with pain and 
sensory symptoms status post-endoscopic right carpal tunnel 
release and right wrist ganglion removal.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as posttraumatic stress disorder 
and depression.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1991 to June 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from May 2003 and March 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the benefit sought on appeal.  The 
Veteran appealed those decisions and the case was referred to the 
Board for appellate review.  

In July 2008, the Board referred this case for a medical expert 
opinion from a specialist in hand surgery from the Veterans 
Health Administration (VHA).

In February 2009 the Board remanded the Veteran's claim for 
further development.  The development requested has been 
completed to the extent possible, and no further action is 
necessary to ensure compliance with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has recharacterized the issues of entitlement to 
service connection for posttraumatic stress disorder (PTSD) to 
more broadly include entitlement to service connection for an 
acquired psychiatric disability, variously diagnosed as 
depression and PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran incurred 
additional disability of the right hand and forearm with pain and 
sensory symptoms due to carelessness, negligence, lack of proper 
skill or similar instance of fault on the part of VA.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
disability of the right hand and forearm with pain and sensory 
symptoms, claimed as a result of endoscopic right carpal tunnel 
release and right wrist ganglion removal, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358, 3.361 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated September 2004 and January 2010.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  

VA treatment records have been obtained, as has a medical opinion 
addressing the Veteran's claim for compensation under 38 U.S.C.A. 
§ 1151.  The August 2008 VHA report indicates that the examiner 
reviewed the Veteran's medical records and rendered an opinion 
consistent with the remainder of the evidence of record.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Additional examination is 
unnecessary, and the Board finds that the RO has satisfied the 
duty to notify and the duty to assist.  Accordingly, it will 
proceed to a discussion of the merits of the Veteran's appeal. 

The Veteran first claimed entitlement to benefits under 
38 U.S.C.A. § 1151 in September 2004, asserting that surgery he 
received on his right wrist in October 2001 was incorrectly 
performed and resulted in additional disability.  A March 2005 
rating decision denied entitlement to compensation under 
38 U.S.C.A. § 1151, finding that the evidence failed to show that 
VA medical services were the proximate cause of any additional 
disability, or that any additional disability actually exists.  
The Veteran submitted a Notice of Disagreement (NOD) with that 
decision in April 2005.  The RO issued a Statement of the Case 
(SOC) in November 2005, and the Veteran filed a Substantive 
Appeal (VA Form 9) in December 2005.  The Veteran's claim first 
came before the Board in July 2008, at which time the Board 
requested an expert medical opinion from a specialist in hand 
surgery from the Veterans Health Administration (VHA).  That 
opinion was received in August 2008 and the Veteran requested 
that the Board remand his claim for consideration by the Agency 
of Original Jurisdiction (AOJ).  Accordingly, the Board remanded 
that issue in February 2009.  The development requested has been 
completed and no further action is necessary to ensure compliance 
with the Board's remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Veteran's claim is once again 
before the Board. 

As noted, the Veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in September 2004.  For claims file on or after October 
1, 1997, compensation under this section shall be awarded for a 
qualifying additional disability as caused by improper VA 
treatment.  For the purposes of this section, a disability is a 
qualifying additional disability if the disability was not the 
result of the Veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility, where the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97.  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or 
medical/surgical treatment caused the Veteran's additional 
disability or death; and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider; 
or (ii) VA furnished the hospital care or medical/surgical 
treatment without the Veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1),(2). 

The Board notes that the question of whether the Veteran 
experienced additional disability as a result of treatment 
rendered by the VA is a medical question.  The Court has held 
that a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999). 

The relevant evidence of record includes VA treatment records, VA 
examination reports, written and oral statements from the Veteran 
and other individuals and a VHA opinion from a medical expert.  

Treatment records indicate that the Veteran was seen in November 
2000 for complaints of numbness in his right hand.  An EMG was 
performed, which showed entrapment of the median nerve at the 
right wrist with no evidence of ulnar nerve involvement.  In 
September 2001 a diagnosis of carpal tunnel syndrome was made and 
the Veteran was scheduled for endoscopic carpal tunnel release.  
The risks of surgery were explained to the Veteran, including 
bleeding, infection, poor result, scars, failure to improve, 
nerve and vessel damage and further surgery and reoperation.  

The Veteran underwent the endoscopic carpal tunnel release 
surgery in October 2001.  At the same time the ganglion was 
excised.  Pathology report identified a ganglion cyst.  The 
surgical sutures were removed on October 4, 2001, and the Veteran 
noted some slight residual numbness in the fourth finger, but 
generally symptoms were decreased.  The Veteran was dismissed to 
return on an as-needed basis.  

Further treatment records indicate that in January 2002 the 
Veteran noted that his carpal tunnel symptoms were slowly 
improving.  In March 2002 the Veteran noted that his wrist was 
hurting and was swollen.  He reported being "all stressed out."  
In April 2003 a neurologic evaluation showed mild right ulnar 
neuropathy with a history of carpal tunnel syndrome.  A 
recommendation was made for nerve conduction velocity studies.  
X-rays from that time showed a healed fracture of the right fifth 
metacarpal with no residuals from the old fracture.  

In February 2004 it was noted that the Veteran had a recurrent 
cyst on his right wrist at the site of the carpal tunnel release.  
X-rays revealed no significant acute osseous, articular or soft 
tissue abnormality.  In April 2004 a nerve conduction study 
revealed right median entrapment at the wrist and no evidence of 
right ulnar neuropathy.  The impression was residual pain/sensory 
loss in the median nerve distribution consistent with incomplete 
right carpal tunnel syndrome release or reoccurrence of median 
nerve entrapment due to structural pathology.  The source of the 
pain proximal to the wrist was unclear.  In July 2004 the Veteran 
again complained of pain and swelling of the right wrist at the 
site of the previous surgery, along with swelling of the forearm 
and elbow, which caused him to drop objects.  In August 2004 it 
was noted that the Veteran's current complaints were not 
explained by the surgical lesion.  A neurologic examination and 
EMG in December 2004 showed residuals median nerve compression 
with no worsening from the previous EMG and better than the 
preoperative EMG.  No ulnar neuropathy was noted at that time.  

The Veteran was afforded a VA examination in January 2005.  
During that examination the examiner indicated that the Veteran 
suffered from unexplained right hand and right forearm pain and 
sensory symptoms.  Although mild median nerve compression was 
noted the Veteran symptoms exceeded simple carpal tunnel release 
syndrome, as sensory symptoms in the regions of the hand not 
supplied by the median nerve as it traveled through the carpal 
tunnel were indicated.  The Veteran also had subjective sensory 
changes in his right dorsal forearm.  The examiner noted that the 
December 2004 electrodiagnostic testing confirmed the absence of 
a superimposed radiculopathy or other neuropathies.  Moreover, 
the Veteran's right hand strength on examination was entirely 
preserved.  

As noted above, the Board obtained an expert medical opinion from 
a specialist in hand surgery from the Veterans Health 
Administration (VHA) in August 2008.  That physician thoroughly 
reviewed the record indicated that review in his opinion.  He 
stated that the preoperative evaluation, surgical procedure and 
postoperative care met all standards of care for modern hand 
surgery.  He also indicated his opinion that informed consent was 
proper and was completed prior to surgery.  Later on in his 
statement the VHA expert stated that in his opinion the 
documented evidence does not support the Veteran's contention 
that his disabilities are causally related to the October 2001 
surgery.  He stated that the recurrence of carpal tunnel syndrome 
was a possibility that was explained to the Veteran and is a 
well-identified complication occurring in approximately 20 
percent of carpal tunnel releases.  The VHA expert also indicated 
that the carpal tunnel syndrome was properly diagnosed by 
preoperative electromyography, that there was never any 
preoperative evidence of ulnar neuropathy and that the care 
provided to the Veteran met the standards of care.  Furthermore, 
he stated that there was no evidence of carelessness, negligence, 
error in judgment or other medical malpractice by medical 
personnel in the diagnosis and treatment of the Veteran's carpal 
tunnel syndrome and right wrist ganglion and that the care given 
was at all times appropriate and met the standards of diagnosis 
and treatment appropriate to the specialty of hand surgery.  

In contrast, the Veteran, during an August 2006 hearing before a 
Decision Review Officer, and in a December 2008 written 
statement, reported that one of his physicians stated that his 
condition had been diagnosed incorrectly and that he was provided 
the wrong surgery.  He stated that he has not been able to work 
as a chef since his surgery and that he has been forced to work 
construction.  In addition, the Veteran submitted a Statement 
from an individual who reportedly accompanied him to his June 
2004 and August 2004 treatment appointments.  She reported that 
during the June 2004 appointment a physician told the Veteran 
that had incorrectly diagnosed the Veteran with carpal tunnel 
syndrome.  

Upon careful consideration of the evidence of record, the Board 
finds that there is a preponderance of evidence against the claim 
for benefits under the provisions of 38 U.S.C.A. § 1151.  The 
competent evidence of record shows that the Veteran has no 
additional disability proximately due to carelessness, 
negligence, lack of proper skill, error in judgment or similar 
instance of fault on the part of VA in diagnosing or treating the 
Veteran for his wrist conditions, and is not the result of an 
event that was not reasonably foreseeable.  

In this regard, the Board notes that it has assigned greater 
probative value to the medical opinions of the record, 
specifically the August 2009 VHA opinion, than to the opinions of 
the Veteran.  In some circumstances, lay evidence constitutes 
competent evidence to establish a medical fact, such as in the 
case of pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App., 398, 405 (1995).  However, 
here, the Board finds that the question of whether the endoscopic 
right carpal tunnel release and right wrist ganglion removal 
caused additional disability of the right hand and forearm, 
including pain and sensory symptoms, is a complex medical issue 
that is beyond the realm of a layman's competence.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis of 
a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions). 

The competent evidence in this case reflects that the Veteran's 
preoperative evaluation, surgical procedure and postoperative 
care met all standards of care for modern hand surgery and that 
informed consent was proper and was completed prior to surgery.  
Furthermore, that evidence does not support the Veteran's 
contention that his disabilities are causally related to the 
October 2001 surgery.  Rather, it indicates that there was a 
recurrence of carpal tunnel syndrome, a possibility that was 
explained to the Veteran as a well-identified complication 
occurring in approximately 20 percent of carpal tunnel releases.  
Finally, there is no evidence of carelessness, negligence, error 
in judgment or other medical malpractice by medical personnel in 
the Veteran's diagnosis and treatment.

Accordingly, the claim is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the right hand and forearm with pain and sensory 
symptoms, claimed as a result of endoscopic right carpal tunnel 
release and right wrist ganglion removal, is denied. 


REMAND

The Veteran has also claimed entitlement to service connection 
for posttraumatic stress disorder (PTSD).  The Board notes that 
in an April 2005 statement the Veteran also appears to have filed 
a claim for entitlement to service connection for depression.  As 
noted above, the Board has determined that the Veteran is really 
claiming entitlement to service connection for the same basic 
condition.  Accordingly, the Board has recharacterized the issue 
of entitlement to service connection for posttraumatic stress 
disorder (PTSD) to more broadly include entitlement to service 
connection for an acquired psychiatric disability, variously 
claimed as PTSD and depression, pursuant to Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that when a claimant makes a 
claim, he is seeking service connection for symptoms regardless 
of how those symptoms are diagnosed or labeled).  All of these 
claims are based on the same factual basis.  The Veteran should 
be advised that his claim for an acquired psychiatric disorder 
has been consolidated in accordance with Clemons v. Shinseki, 23 
Vet. App. 1 (2009) and Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

The Board also finds that additional development is necessary 
with respect to this claim.  Accordingly, further appellant 
review will be deferred and the claim is remanded to the RO/AMC 
for further action as described below.

With regard to posttraumatic stress disorder, the Board notes 
that it remanded the Veteran's claim on this issue in February 
2009, requesting that the RO/AMC have the U.S. Army and Joint 
Services Research Center (JSRRC) provide documentation of any 
land mines blowing up and resulting in at least one casualty at 
Pleso Airbase in Northern Croatia in October 1992, and of an 
incident in December 1992 where French forces may have thrown 
small explosives in the Veteran's vicinity.  The RO/AMC submitted 
this request to the JSRRC in February 2009 and received a reply 
later that month indicating that the request was not valid for 
JSRRC purposes.  Because an in-service stressor related to the 
Veteran's claimed PTSD was not verified the Veteran's claim was 
denied.  

The Board notes that during the pendency of this appeal, VA 
regulations pertaining to the requirements for establishing a 
service connection claim for PTSD were amended.  75 Fed. Reg. 
39843 (July 13, 2010).  That revision applies to all claims 
pending before VA on or after the rule's effective date because 
the Veteran's Court vacated a Board decision on the application 
and remanded it for readjudication.  75 Fed. Reg. 39843 (July 13, 
2010); 75 Fed. Reg. 41092 (July 15, 2010).  The effective date of 
the rule is July 13, 2010.  That revision is applicable to the 
facts of this case, and is as follows.

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witness or was confronted with 
an event or circumstances that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (75 
Fed. Reg. 39843, 39852 (July 13, 2010)). 

The Board emphasizes that under the amended regulation, the 
Veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor provided that the other requirements 
of the above paragraph are met, irrespective of whether the 
evidence shows that the Veteran "engaged in combat with the 
enemy" as previously required.  See VAOGCPREC 12-99 (65 Fed. 
Reg. 6,257 (2002)); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
When such is the case, verification of the stressor through 
independent sources is not required.  

Here, the Veteran's records show that he served as a hospital 
food service specialist with the HHD (Headquarters and 
Headquarters Detachment) 10th CBT SPT Hospital FC and that he 
served with the United Nations Protection Force in Croatia.  The 
Veteran has stated that during that time he witness events that 
caused him to be scared for his life.  

In addition, the Veteran's VA treatment records indicate that on 
numerous occasions he has been diagnosed as having possible 
posttraumatic stress disorder.  However, none of these treatment 
records indicate that the diagnosis of PTSD has been in 
accordance with the DSM-IV, and none of the treating physicians 
or psychologists have clearly stated that the Veteran's claimed 
stressors are adequate to support a diagnosis of posttraumatic 
stress disorder or that the Veteran's symptoms are related to the 
claimed stressors.  

Accordingly, in light of the new amendments to 38 C.F.R. § 
3.304(f), this claim must be remanded for a VA examination and 
opinion addressing whether the Veteran's claimed in-service 
stressors are adequate to support a diagnosis of PTSD and whether 
the Veteran's reported symptoms are related to the claimed in-
service stressors.  In addition, the Veteran's VA treatment 
records show numerous diagnoses of depression.  The record does 
not indicate that the Veteran has ever been afforded a VA 
examination to determine whether this condition is due to 
service.  

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should obtain updated VA 
treatment records as well as take any 
appropriate action to obtain pertinent 
treatment records from any other providers 
who may have evaluated the disabilities at 
issue in this remand.  If the Veteran 
indicates that he has received any treatment 
or evaluations, the RO/AMC should obtain and 
associate those records with the claims file.  
In addition, the Veteran should be notified 
of the precise status of each of his claim, 
specifically the consolidation of the 
Veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder.  

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a comprehensive VA 
psychiatric examination.  The Veteran's 
claimed stressors should be clearly 
identified for the examiner.  The claims file 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  The examiner 
should identify any psychiatric disorders 
currently demonstrated by the Veteran and 
explain how the diagnostic criteria under the 
DSM-IV supports the diagnosis or diagnoses.  
If PTSD is diagnosed, the examiner should 
explain whether the Veteran's PTSD is (a) 
related to his fear of hostile military or 
terrorist activity, (b) whether the claimed 
stressor(s) is adequate to support a 
diagnosis of PTSD, and (c) whether the 
Veteran's current symptoms are related to the 
claimed stressor(s).  If a disorder other 
than PTSD is diagnosed, then the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that such disorder is 
due to a disease or injury that was incurred 
during the Veteran's military service.  A 
clear rationale for all opinions expressed 
would be helpful and a discussion of the 
facts and principles involved would be of 
consideration assistance to the Board.

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefit sought is not granted the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


